IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                          NOS. WR-11,312-01 & WR-11,312-04



                EX PARTE RAYMOND GEORGE RILES, Applicant



             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      IN THE 179 TH DISTRICT COURT
                            HARRIS COUNTY

      H ERVEY, J., delivered the opinion of the Court. S LAUGHTER, J., filed a dissenting
opinion in which R ICHARDSON and Y EARY, JJ., joined.

                                       OPINION

       Before the Court is Applicant’s fourth postconviction writ application (-04), or

alternatively, his suggestion to reconsider our denial of his first postconviction writ

application (-01). In his -04 application, Applicant alleges that his death sentence

resulted from constitutionally inadequate jury instructions in violation of the Eighth

Amendment and the decisions of the United States Supreme Court in Penry v. Lynaugh,

492 U.S. 302 (1989), and its progeny. Applicant raised a substantially similar claim in

his first postconviction writ application, before Penry was decided, but the Court denied

the claim in 1982. Applicant contends that subsequent legal developments show that our
                                                                                        RILES—2

disposition of his -01 writ is no longer supportable.

       Applicant’s present-day application (-04) satisfies the legal unavailability

exception to Article 11.071, § 5(a)’s prohibition against subsequent writ applications. 1

Therefore, we need not consider whether it is appropriate to take the unusual measure of

reconsidering a previously decided habeas application. See Ex parte Moreno, 245

S.W.3d 419, 427 (Tex. Crim. App. 2008). Because no additional factfinding is required

to resolve the merits of Applicant’s Penry claim, we find it judicially efficient to

adjudicate the merits without first remanding the case to the trial court. After review, we

grant relief in the form of a new punishment proceeding.

                                        BACKGROUND

       Applicant was convicted and sentenced to death in 1978 for shooting John Thomas

Henry to death while in the course of committing robbery. See T EX. P ENAL C ODE

§ 19.03. Applicant mounted an insanity defense at trial. To support that defense,

Applicant presented testimony from family members. These relatives told the jury about

Applicant’s odd and often violent behavior as a child, adolescent, and adult; their

unsuccessful efforts to have his mental health professionally evaluated; and that several

of Applicant’s close blood relatives had been committed to psychiatric institutions.




       1
         All reference to “articles” in this opinion refer to the Texas Code of Criminal Procedure
unless otherwise specified. Applicant’s first three writ applications were filed under a version of
Article 11.07, which did not include a provision barring subsequent writ applications. Applicant’s
fourth writ application is the first to be subject to the subsequent writ provisions of Article
11.071, which became effective on September 1, 1995.
                                                                                        RILES—3

Applicant also presented testimony from several psychiatrists and psychologists who

evaluated him at various points after the offense. These witnesses collectively testified

that Applicant was often psychotic and had suffered for some time from some type of

schizophrenia. They opined that Applicant had been legally insane at the time of the

offense and that his mental illness played a role in some of his violent behavior preceding

the offense.

       The jury rejected Applicant’s insanity defense and convicted him of capital

murder. Applicant’s jury received only two special issues to decide at the punishment

phase. The first special issue asked the jury to determine whether Applicant’s conduct

that caused the victim’s death “was committed deliberately and with the reasonable

expectation that the death of the deceased or another would result[.]” The second special

issue asked the jury whether there was a probability that Applicant “would commit

criminal acts of violence that would constitute a continuing threat to society[.]” The jury

answered both of these questions in the affirmative, and the trial court accordingly

sentenced Applicant to death. See Art. 37.071, § 2(g).

       Applicant argued in his -01 application (and argues in -04 application) that neither

instruction provided the jury with an adequate vehicle for considering and giving

mitigating effect to the mental health evidence he presented at trial. We denied this claim

without written order in 1982. Ex parte Riles, No. WR-11,312-01 (Tex. Crim. App. June 9,

1982). Applicant filed his second and third writ applications, which focused primarily on his

competency to be executed, in the trial court in July 1986 and December 1987, respectively. We
                                                                                           RILES—4

denied relief on Applicant’s second writ application. Ex parte Riles, No. WR-11,312-02 (Tex.

Crim. App. Sept. 16, 1986) (not designated for publication). We filed and set Applicant’s third

writ application and granted habeas relief to the extent of staying his execution until he is

competent to be executed. Ex parte Riles, No. AP-71,542 (Tex. Crim. App. Nov. 18, 1992) (not

designated for publication).

        The Supreme Court decided Penry in 1989. See 492 U.S. 302. Applicant filed his -04

writ application in the trial court on June 30, 2020. He argues that his jury instructions were

constitutionally inadequate under Penry and that we wrongly decided the pre-Penry claim he

raised in his -01 writ application.

                                                 SECTION 5

        Applicant’s -04 writ application is subject to Article 11.071, § 5(a). Therefore, we may

not consider the merits of his present Penry claim unless Applicant shows that he meets one of the

statutory exceptions to the prohibition against subsequent writ applications. Applicant argues that

he satisfies § 5(a)(1)’s “legal unavailability” exception because Penry had not been decided when

he filed any of his earlier writ applications.

        Section 5(a)(1) states:

        (a) If a subsequent application for a writ of habeas corpus is filed after filing an
        initial application, a court may not consider the merits of or grant relief based on
        the subsequent application unless the application contains sufficient specific facts
        establishing that:

                (1) the current claims and issues have not been and could not have
                been presented previously in a timely initial application or in a
                previously considered application filed under this article or Article
                11.07 because the factual or legal basis for the claim was
                unavailable on the date the applicant filed the previous
                application[.]
                                                                                           RILES—5

Art. 11.071, § 5(a)(1).

        We agree that Applicant satisfies § 5(a)(1)’s legal unavailability exception. The Supreme

Court decided Penry in 1989. Applicant filed all of his prior writ applications in the trial court

before that date. Accordingly, the legal basis of the claim was not available when Applicant filed

his earlier writ applications.

                                              MERITS

        A Penry violation occurred in this case. The mental health evidence that Applicant

presented at his trial is the type of evidence that both this Court and the Supreme Court have

come to regard as the kind of “two-edged” mitigating evidence calling for a separate, mitigation-

focused jury instruction. See, e.g., Smith v. Texas, 550 U.S. 297 (2007); Brewer v. Quarterman,

550 U.S. 286 (2007); Abdul-Kabir v. Quarterman, 550 U.S. 233 (2007); Tennard v. Dretke, 542

U.S. 274 (2004); Ex parte Smith, 309 S.W.3d 53, 61–62 (Tex. Crim. App. 2010); Ex parte

Moreno, 245 S.W.3d 419, 424–45 (Tex. Crim. App. 2008); Ex parte Martinez, 233 S.W.3d 319,

320 (Tex. Crim. App. 2007). Applicant’s jury did not receive any such instruction. And,

whatever harm analysis rightly applies in this situation, we conclude that the absence of a

Penry-compliant jury instruction at Applicant’s trial was harmful.2 Accordingly Applicant’s death

sentence can no longer stand.

                                          CONCLUSION


        2
          Compare Ex parte Hathorn, 296 S.W.3d 570, 572 (“We acknowledge that normally, an
egregious harm standard is proper in analyzing an un-objected-to charge error. However, rather
than characterize this [Penry claim] as a jury charge error, we interpret the Supreme Court cases
related to this particular issue to have broader due process implications.”), with Olivas v. State,
202 S.W.3d 137, 145 (Tex. Crim. App. 2006) (“The appropriate standard for all errors in the jury
charge, statutory or constitutional, is that set out in Almanza.”) (some punctuation omitted)
(referring to Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)).
                                                                                    RILES—6

       For the reasons discussed above, we vacate Applicant’s death sentence and he is remanded

to the custody of Harris County for a new punishment proceeding.

Delivered: April 14, 2021

Do Not Publish